PROMISSORY NOTE




$100,000

May 27, 2008




FOR VALUE RECEIVED, the undersigned Qualsec, a Wyoming corporation ("Maker")
promises to pay to the order of JK Advisors Hedge Fund LLC ("Lender"), at its
principal office, or at such other place as may be designated in writing by the
holders of this Promissory Note ("Note"), the principal sum of ONE HUNDRED
THOUSAND AND 00/100 DOLLARS ($100,000) (the "Principal Sum").  The unpaid
Principal Sum, together with all other amounts advanced from time to time by
Lender,  shall bear interest at 8% until paid.




The unpaid Principal Sum and all accrued but unpaid interest thereon shall be
due and payable on December 31, 2008. This Note may be converted into common
stock at a price of $.01 per share (the price at which the Maker’s stock was
offered in its Regulation A Offering) at any time at the option of Lender.




All payments to be made under this Note shall be payable in lawful money of the
United States of America which shall be legal tender for public and private
debts at the time of payment.




In the event that an action is instituted to collect this Note, or any portion
thereof, Maker promises to pay all costs of collection, including but not
limited to reasonable attorneys' fees, court costs, and such other sums as the
court may establish.




In the event of a default under this Note when due, then the holder of this
Note, at its election, may declare the entire unpaid Principal Sum and all
accrued but unpaid interest thereon immediately due and payable.




Every provision hereof is intended to be several.  If any provision of this Note
is determined, by a court of competent jurisdiction to be illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall not affect
the other provisions hereof, which shall remain binding and enforceable.




This Note is made in the State of Nevada and it is mutually agreed that Nevada
law shall apply to the interpretation of the terms and conditions of this Note.








All agreements between the holder of this Note and Maker are hereby expressly
limited so that in no contingency or event what­soever, whether by reason of
deferment or acceleration of the maturity of this Note or otherwise, shall the
rate of interest hereunder exceed the maximum permissible under applicable law
with respect to the holder.  If, from any circumstances whatsoever, the rate of
interest resulting from the payment and/or accrual of any amount of interest
hereunder, at any time that payment of interest is due and/or at any time that
interest is accrued, shall exceed the limits prescribed by such applicable law,
then the payment and/or accrual of such interest shall be reduced to that
resulting from the maximum rate of interest permissible under such applicable
law.  This provision shall never be superseded or waived.




The makers, endorsers, and/or guarantors of this Note do hereby severally waive
presentment, demand, protest and notices of protest, demand, dishonor and
nonpayment.




IN WITNESS WHEREOF, this instrument is executed as of the date first hereinabove
set forth.




QUALSEC










/s/ Joel Hand

Joel Hand, President  



